Citation Nr: 0315357	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  00-11 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an effective date, prior to March 30, 
1999, for the assignment of a 40 percent disability 
evaluation for residuals of a penetrating gunshot wound of 
the left forearm, nondominant, with radial fracture and 
median neuropathy, Muscle Group VII.  

2.  Entitlement to dental treatment for dental injury from 
trauma during military service.


REPRESENTATION

Appellant represented by:	John E. Howell,  Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty in the U. S. Army from April 1948 
to January 1950 and in the U.S. Marine Corps from April 1950 
to March 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  The RO determined that no dental injury from 
trauma occurred in military service and the veteran was not 
entitled to dental treatment.  In August 2000 the RO assigned 
a 40 percent evaluation for residuals of a penetrating 
gunshot wound of the left forearm, nondominant, with radial 
fracture and median neuropathy, Muscle Group VII.  The 40 
percent evaluation was effective from March 30, 1999.  

The veteran presented oral testimony at a personal hearing 
before a Hearing Officer at the RO via a video conference in 
June 2000.  A copy of the hearing transcript is contained in 
the claims file.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103- 
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Regulations have been promulgated that give the Board the 
discretion to perform internal development in lieu of 
remanding the case to the agency of original jurisdiction.  
See 38 C.F.R. § 19.9 (2002).

There are still actions, however, that must be accomplished 
at the RO level because the required action takes place there 
or because current law requires it.  One such circumstance is 
where the agency of original jurisdiction has performed 
little or no development.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

In this case, the RO's failure to issue a development letter 
on the issues of entitlement to an effective date earlier 
than March 30, 1999 for the assignment of a 40 percent 
disability evaluation for residuals of a penetrating gunshot 
wound of the left forearm, nondominant, with radial fracture 
and median neuropathy, Muscle Group VII; and entitlement to 
dental treatment for dental injury from trauma during 
military service; consistent with the notice requirements of 
the VCAA amounts to a substantial oversight indicative of 
minimal RO development and accordingly compels remand.  

The Board notes that additional due process requirements may 
be applied as a result of the enactment of the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).



Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOGCPREC 16-92.  Therefore, for these reasons, a remand is 
required.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

2.  The RO should furnish the appellant a 
development letter on the issues of 
entitlement to an effective date earlier 
than March 30, 1999 for the assignment of 
a 40 percent disability evaluation for 
service-connected residuals of penetrating 
gunshot wound of the left forearm, 
nondominant, with radial fracture and 
median neuropathy, Muscle Group VII; and 
entitlement to dental treatment for dental 
injury from trauma during military service 
consistent with the notice requirements of 
the VCAA, as clarified by Quartuccio, 
supra.  The letter should specifically 
notify the claimant that he has one year 
to submit evidence.

3.  The RO should then conduct any 
necessary development brought about by the 
appellant's responses, and issue a 
supplemental statement of the case, if 
necessary.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion as to any final outcome warranted.  The appellant 
need take no action unless otherwise notified by the RO.



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


